Citation Nr: 1039470	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The Veteran had active service from August 1969 to August 1971.

The case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for left and right 
lower extremity peripheral neuropathy, and assigned 10 percent 
ratings for each extremity.  

Evidence was received by the Board in March 2009 that was not 
previously reviewed by the RO.  However, the Veteran's 
representative waived the RO's initial consideration of this 
evidence in September 2010.  38 C.F.R. § 20.1304(c) (2010).  

Finally, the Board finds that as a result of a private 
physician's letter, dated in August 2006, the record has raised a 
claim for TDIU as an included claim within the Veteran's 
currently pending increased rating claims.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  Therefore, this issue has been added as 
an additional subject for current appellate consideration.  
However, additional development is required with respect to this 
claim.  The issue of entitlement to TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since December 3, 2004, the Veteran's peripheral neuropathy 
of the left lower extremity has been manifested by decreased 
pinprick sensation and reflexes, pain, and numbness that 
negatively impact on the Veteran's ability to work.  It has not 
been productive of muscle atrophy, or other clinical findings 
consistent with moderately severe or severe incomplete paralysis 
or complete paralysis.




2.  Since December 3, 2004, the Veteran's peripheral neuropathy 
of the right lower extremity has been manifested by decreased 
pinprick sensation and reflexes, pain, and numbness that 
negatively impact on the Veteran's ability to work.  It has not 
been productive of muscle atrophy, or other clinical findings 
consistent with moderately severe or severe incomplete paralysis 
or complete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but not 
greater, for peripheral neuropathy of the left lower extremity 
have been met since December 3, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Codes (DCs) 8520, 8620 (2010).

2.  The criteria for an initial rating of 20 percent, but not 
greater, for peripheral neuropathy of the right lower extremity 
have been met since December 3, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DCs 8520, 
8620 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims arise from the Veteran's disagreement with 
the initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 
21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records are associated with the claims folder, as are 
post-service private and VA medical examination reports and 
treatment records.  The Board further finds that the examination 
provided for the Veteran in January 2005 in conjunction with 
private examination results from August 2006 were adequate for 
rating purposes and that neither the Veteran nor his 
representative has contended that the results of these 
examinations were deficient in any respect.  The Board therefore 
finds that VA has satisfied its duty to notify and the duty to 
assist.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
his claims.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's peripheral neuropathy of the left and right lower 
extremities are each rated as 20 percent disabling under DC 8520, 
which pertains to paralysis of the sciatic nerve.  38 C.F.R. § 
4.124a, DC 8520 (2010).




The criteria for evaluating the severity or impairment of the 
sciatic nerve is set forth under Diagnostic Codes 8520, 8620, and 
8720.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis with 
marked muscle atrophy.  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 and 
8720 address the criteria for evaluating neuritis and neuralgia 
of the median nerve, respectively.  The criteria are consistent 
with the criteria for evaluating degrees of paralysis as set 
forth above.  38 C.F.R. § 4.124a, DCs 8520, 8620, 8720 (2010).

VA clinical evaluation in early December 2004 revealed a chief 
complaint of aching in the bottom of the feet and lower legs, 
with numbness and burning.  Physical examination revealed 
decreased sensation in the plantar and dorsal aspect of the feet, 
and the assessment included pain in the feet, rule out 
neuropathy.  At the end of the month, the Veteran indicated that 
medication that he had been taking for his foot pain had not been 
providing relief, and he rated the pain in his foot and knees as 
a 6 out of 10.  Clinical evaluation at this time revealed that 
the Veteran continued to have a chief complaint of pain in the 
feet.  The assessment was neuropathy in the lower legs.  

VA peripheral nerves examination in January 2005 revealed the 
Veteran's history of symptoms of neuropathy for the previous 
year, mainly in the lower extremities.  His symptoms included 
numbness, tingling, and a burning sensation.  He also reported 
that the soles of his feet were uncomfortable.  Physical 
examination indicated normal motor function but reflexes were 
diffusely decreased.  The examiner also noted that the Veteran 
seemed "very tender to touching the soles of his feet," and was 
diminished to vibration and pin sensation distally.  The 
diagnosis was diabetic neuropathy.  




VA treatment records from February 2005 reflect that 
electromyography (EMG)/nerve conduction studies (NCS) conducted 
at this time revealed no electrophysiological evidence of 
peripheral neuropathy.  

A February 2005 private medical report from Dr. Kenyatta Shamlin 
reflects that the Veteran had been seen in her office as a 
referral for his complaints of bilateral foot pain of about a 
year's duration.  He had been diagnosed with neuropathy and had 
been on medication that had failed to provide relief.  
Examination revealed moderate to severe tenderness on palpation 
of the medial plantar right heel with minimal tenderness on 
examination of the same area of the left heel.  Radiographic 
examination revealed small plantar calcaneal spurs bilaterally.  
Dr. Shamlin concurred that the Veteran had neuropathy, and also 
found plantar fasciitis.  

VA treatment records from April 2005 reflect that the Veteran 
still complained of pain in both feet.  The assessment was 
neuropathy in the lower legs.  It was further noted that and an 
EMG had been ordered in the past, but was not done, which is the 
Board finds to be inconsistent with VA treatment records from 
February 2005.  The plan was to have the Veteran undergo an EMG.  

A private medical report from Dr. Shamlin, dated in June 2005, 
reflects that the Veteran had been a patient of hers since August 
2004.  This report focused on the Veteran's complaints with 
respect to the upper extremities.  

A private medical report from Dr. Shamlin, dated in August 2006, 
reflects the Veteran's history of upper and lower extremity 
peripheral neuropathy, secondary to his diabetes.  On examination 
the previous day, Dr. Shamlin found that the Veteran had 
decreased sensation to pinprick and light touch, and decreased 
reflexes of the bilateral lower extremities.  The Veteran 
complained of pain on the balls and bases of his feet with a 
tingling-type feeling in his legs.  He described this as 
constant, and worse in the early morning and late at night.  The 
Veteran reported having to retire early due to his severe 
neuropathy pain and tingling in the lower extremities.  It was 
noted that the Veteran was currently being treated for his 
neuropathy with some improvement in his symptoms; however, this 
severe neuropathy had significantly affected his ability to work.  

Private medical records from March 2009 reflect an impression 
that included lower extremity radiculopathy as secondary to 
lumbar disc herniation.  

Since December 2004, the Board finds that medical findings have 
consistently revealed significant symptoms of bilateral 
peripheral neuropathy of the lower extremities, and while the 
clinical symptoms have not been demonstrated to include more than 
sensory loss, decreased reflexes, numbness, and pain, in light of 
the way these symptoms have affected the Veteran's ability to 
work, the Board will give the Veteran the benefit of the doubt 
and conclude that since the establishment of service connection 
for this disorder, the Veteran's symptoms have more closely 
approximated symptoms of moderate incomplete paralysis under 
Diagnostic Code 8520, and therefore a 20 percent rating for the 
left and right lower extremities.  

There is no evidence, however, of muscle atrophy.  The Board 
therefore finds that the Veteran's lower extremity neuropathy 
symptoms are primarily sensory in nature and compatible with an 
incomplete paralysis of the sciatic nerve that is at most 
moderate in degree.  Accordingly, the Board finds that a rating 
in excess of 20 percent is not warranted for either extremity.  
The Board finds no evidence of organic changes, such as muscle 
atrophy or trophic changes, or impact on the motion of any joint, 
that would warrant a higher rating or demonstrate more than a 
moderate degree of incomplete paralysis of the sciatic nerve.

In summary, the evidence of record demonstrates that the Veteran 
has moderately decreased sensation and reflexes, numbness and 
pain that negatively impact the Veteran's ability to work.  
Accordingly, although the Board will give the Veteran the benefit 
of the doubt and find that his symptoms more nearly approximate 
moderate incomplete paralysis or neuritis that warrant 20 percent 
ratings, the Board finds that the Veteran's neuropathy of the 
lower extremities does not rise to the level of moderately severe 
or greater incomplete paralysis or neuritis, or complete 
paralysis or neuritis of the sciatic nerve, as is contemplated by 
these diagnostic codes.  38 C.F.R. § 4.124a, DCs 8520, 8620.

Finally, the rating schedule represents as far as practicable, 
the average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 38 C.F.R. § 3.321(a), 
(b) (2010).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims (Court) 
has clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms associated with these service-connected 
disabilities cause moderate decreased pinprick sensation and 
reflexes, pain, and numbness that negatively impact his ability 
to work.  However, such impairment is found to be contemplated by 
the rating criteria.  38 C.F.R. § 4.124a, DCs 8520, 8620 (2010).  
The rating criteria reasonably describe the Veteran's 
disabilities.  Referral for consideration of an extraschedular 
rating is, therefore, not warranted.

With respect to Rice v. Shinseki, 22 Vet. App. 447 (2009), 
although the Board recognizes that the record has raised the 
issue of entitlement to TDIU as an included claim with respect to 
the Veteran's increased rating claims, as was noted 


previously in the introduction to this decision, the issue of 
TDIU must now be remanded for further development.  


ORDER

Entitlement to an initial 20 percent rating, but not greater, for 
peripheral neuropathy of the left lower extremity is granted, 
subject to the statutes and regulations governing the payment of 
monetary benefits.

Entitlement to an initial 20 percent rating, but not greater, for 
peripheral neuropathy of the right lower extremity is granted, 
subject to the statutes and regulations governing the payment of 
monetary benefits.


REMAND

As a result of the private physician's August 2006 statements 
about the effect the Veteran's lower extremity peripheral 
neuropathy has had on the Veteran's ability to secure or follow 
substantially gainful employment, the Board finds that the record 
has raised an additional claim for TDIU, and that an examiner 
should therefore provide an opinion as to whether the Veteran's 
service-connected disabilities render him unable to secure or 
follow substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for a TDIU; (2) the information and 
evidence that VA will seek to obtain on 
his behalf; and (3) the information or 
evidence that he is expected to provide.  
A copy of this notification must be 
associated with the claims folder.

2.  Schedule the Veteran for appropriate 
VA examination to determine the impact 
that his service-connected disabilities 
have on his ability to secure or follow 
substantially gainful employment.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be conducted.  

The examiner should state the degree to 
which the Veteran's service-connected 
disabilities of diabetes mellitus, type 
II, and peripheral neuropathy of the upper 
and lower extremities affect his ability 
to secure or follow substantially gainful 
employment.  

All opinions must be supported by a clear 
rationale.

3.  The RO/AMC should read the medical 
opinion obtained to ensure that the remand 
directives have been accomplished, and 
should return the case to the examiner if 
all questions posed are not answered.

4.  Finally, readjudicate the claim for a 
TDIU.  If the benefit sought on appeal is 
not granted in full, a supplemental 
statement of the case should be issued and 
the Veteran and his representative 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


